TRIAL COURT OFFICIAL'S 

         REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                               FILED IN
                                                        

                                                                                       12th COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                       9/11/2015 11:14:13 AM
Court of Appeals No. (Ifknown):        .;: ;.1=.2_-_1_5__-_0_0_2_2_2_ _-_C_V_                 PAM ESTES
                                                                                                Clerk
Trial Court Style: Josette Newberry and Monica Newberry vs. Debbie Tarver, et al

  · I C ourt & C ount y: 1st Judicial District of San Augustine T'
Tna                                                              naI C ou rt N 0.: CV-12 - 9397

Date Trial Clerk's Record Originally Due: September                 1, 2015

Date Court Reporter's/Recorder's Record Originally Due: September                      1, 2015

Anticipated Number of Pages of Record: unknown

J am responsible for preparing a record in this appeal but J am unable to file the record by the original due
date for the following reason/s: (Check all that apply - attach additional pages if necessary.)


D 	 to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either
    pay the required fee or to make arrangements to pay the fee for preparing the record.
D 	 my duties listed below preclude working on this record:

11'1 	   Other. (Explain.): Please see attached


     • ••                 •	                                     th      f    aI b December 1,2015
J anticIpate thIS record wdl be completed and forwarded to the 12 Court 0 Appe s y _ _ _ _~
and I hereby request an additional         90           days within which to prepare it. TEX. R. ApP. P. 37.3.


In compliance with TEX. R. ApP. P. 9.5{e), I certify that a copy of this notice has been served on counsel for
all parties to the trial Court's judgment or order being appealed. I further certify by my signature below that
the information contained in this notice is true and within my personal knowledge.

September 11, 2015
Date 	                                                      Signature

936-275-2231
Office Phone Number                                Printed Name         Carmen Brown
distclerk@co.san-augustine.tx.us
E-mail Address (if available)                               Official Title Chief Deputy

Trial Clerk's/Court Reporter's Request for Ext/12th CA-CsUTyler/12-3-97IRev.5-3-2001
TEXAS RULE OF ApPELLATE PROCEDURE          9.S(e) reads:

       Certificate requirements. A certificate ofservice must be signed by the person who made the service 

       and must state: 


       (] ) the date and manner of service; 

       (2) the name and addresses of each person served; and
       (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Infonnation may be either printed or typed.)

Lead Counsel for ApPELLANT(S):                             Lead Counsel for ApPELLEE(S):



Name: Julie     Conn                                       Name:      Thomas R. McLeroy, Jr.

   107 N.Texas St.
Address:                                                   Address:    P.O. box 669
Hemphill, TX 75948                                                      Center, TX          75935

Phone no.: _409-787
             _____  -1356
                      _ _ _ _ _ __                         Phone no.:    936-598-2701

Attorney      Debbie Tarver                                Attorney for:    Josette Newberry & Monica Newberry




Lead Counsel for ApPELLANT(S):                             Lead Counsel for ApPELLEE(S):

                                                           Name:

Address:_ _ _ _ _ _ _ _ _ _ _ __                           Address:



Phone no.: _ _ _ _ _ _ _ _ _ _ _ __                        Phone no.:

Attorney                                                   Attorney for:    Thomas R. McLeroy, Jr.


Additional                              infonnation,                                if                           any:
                             CAUSE NO. CV-12-9397 


JOSETTE NEWBERRY &                          IN THE DISTRICT COURT
MONICA NEWBERRY                                      OF
VS.                                      SAN AUGUSTINE COUNTY, TEXAS
DEBBIE TARVER

                            REASONS FOR REQUEST
                           FOR EXTENSION OF TIME

1. Notice of Appeal was not filed until August 24, 2015.

2. Designation of Clerk's Record was not filed until August 27, 2015.

3. Faxed Notice to Julie Conn, Attorney, that the clerk needed a list of
   specific documents in order to prepare clerk's record.

4. Amended Designation of Clerk's Record was received August 28, 2015.

5. There is only the District Clerk and the Chief Deputy Clerk that work in
   this office.

We need this additional time to prepare these documents for the Appeals Court.


Sincerely,




Carmen Brown, Chief Deputy
                               CV-12-9397 


Debbie Tarver                                In the District Court
Vs.                                                   of
Josette Newberry &                         San Augustine County, Texas
Monica Newberry


                       CERTIFICATE OF SERVICE


           I do hereby certify that a true and correct copy of the
foregoing document has been served via fax on this the 11 th day
of September, 2015, on:

Julie Conn
107 Texas Street
Hemphill, Texas 7948
ATTORNY FOR APPELLANT
Fax No. 409-787-1928

Thomas R. McLeroy, Jr.
PO Box 669
Center, Texas 75935
ATTORNEY FOR APPELLEE
Fax No. 936-598-6086


('C~·'CU   VL '--.
                     ')
                     6:.~'c ()u-J~
Carmen Brown, Chief Deputy
                                                                                         . FIL~f.)
                                                                                  At] :;;;. G
                                                                                            ..') C '-h
                                                                                   ~~i. .. ~rJt(g: M
                                                                                  ~r aJ '-.s.::. ­
                                                                                  CU'Ill:S ECicr."t ~ .
                                         NO • CV- 12- 9397

JOSETTE NEWBERRY AND
MONICA NEWBERRY, Plaintiffs
                                                 §
                                                 §
                                                        IN THE DISTRICT COURT        -
                                                                                  SAN /,! 1Gt:~~
                                                                                  BY'"
                                                                                            ••. ~ "'~~I'U C~1
                                                                                              Il ••   }2,"S
                                                                                                        -­

                                                 §
VS.                                              §      lst JUDICIAL DISTRICT
                                                 §
                                                 §
                                                 §
DEBBIE TARVER, et ai, Defendants                 §      SAN AUGUSTINE COUNTY, TEXAS

                                     NOTICE OF APPEAL

         This Notice of Appeal is filed by Debbie Tarver, Respondent, a party to this proceeding

who seeks to alter the trial court's judgment or other appealable order.

         1.     The trial court, cause number, and style of this case are as shown in the caption

above.

         2.     The judgment or order appealed from was signed on November 10, 2014 and May

15,2015.

         3.     Debbie Tarver desires to appeal from the judgment that there was no informal

marriage between Defendant Debbie Tarver and Decedent Gary Newberry and the granting of

the summary judgment that Chana Piletere was not the biological daughter of decedent Gary

Newberry.

         4.     This appeal is being taken to the Tenth Court of Appeals.

         5.     This notice is being filed by Debbie Tarver and Chana Piletere.



                                              Respectfully submitted,

                                              Julie L. Conn, Attorney at Law, PLLC
                                              107N. Texas St.
                                              Hemphill, TX 75948
                                              Tel: (409) 787-1356
                                             Fax: (409) 787-1928




                                                julieconn@windstream.net
                                                Attorney for Debbie Tarver


                                     Certificate of Service

       I certify that a true copy of this Notice of Appeal was served in accordance with rule 9.5

of the Texas Rules of Appellate Procedure on each party or that party's lead counsel as follows:

Party: Josette Newberry and Monica Newberry Willenberg

Lead attorney: Thomas R. McLeroy, Jr.

Address of service:   P.O. Box 668, Center, Texas 75935

Method of service:    FAX: 936-598-6086

Date of service: August 24, 2015
                                        NO. CV-12-9397 


JOSETTE NEWBERRY AND                             §      IN THE DISTRICT COURT
MONICA NEWBERRY, Plaintiffs                      §
                                                 §
VS.                                              §      Ist JUDICIAL DISTRICT
                                                 §
                                                 §
                                                 §
DEBBIE TARVER, et aI, Defendants                 §      SAN AUGUSTINE COUNTY, TEXAS


 PLAINTIFFS' DESIGNATION OF ITEMS TO BE INCLUDED IN CLERK'S RECORD

TO: 	   JEANNIE STEPTOE, SAN AUGUSTINE COUNTY DISTRICT CLERK,          202 COURTHOUSE, SAN
        AUGUSTINE, TEXAS    75972

Under Texas Rule of Appellate Procedure 34.5, Plaintiffs Debbie Tarver and Chana 1. Piletere
files this designation of items to be included in the Clerk's Record in the appeal of the final
judgment in the above case.

                                 Request for Mandatory Items

Plaintiffs designate the following mandatory items specified in Texas Rule of Appellate
Procedure 34.5 for inclusion in the sworn record:

        1. 	 all pleadings on which the summary judgment proceedings were held;
        2. 	 the court's docket sheet;
        3. 	 the court's order that is being appealed namely, the Final Judgment dated January 10,
             2007;
        4. 	 any post-order motions and the court's orders thereon;
        5. 	 all notices of appeal; and
        6. 	 all requests for preparation of the Clerk's Record.

                                  Request for Additional Items

In addition, Plaintiffs designate the items listed below, all of which are specifically described to
make them readily identifiable:

         8129/2012            Plaintiffs Original Petition 

         10/28/2013           Defendant's Original Answer 



Under Texas Rule of Appellate Procedure 37.3, Plaintiff Deborah Tarver Singleton will pay for
the preparation of the Clerk's Record.
                                            Respectfully submitted,

                                             Julie L. Conn, Attorney at Law, PLLC
                                             107 N. Texas S1.
                                             Hemphill, TX 75948
                                             Tel: (409) 787-1356
                                             Fax: (409) 787-1928




                                                 julieconn@windstream.net
                                                 Attorney for Debbie Tarver


                                     Certificate of Service

       I certify that a true copy of this Notice of Appeal was served in accordance with rule 9.5

of the Texas Rules of Appellate Procedure on each party or that party's lead counsel as follows:

Party: Josette Newberry and Monica Newberry Willenberg

Lead attorney: Thomas R. McLeroy, Jr.

Address of service:   P.O. Box 668, Center, Texas 75935

Method of service:    FAX: 936-598-6086

Date of service: August 25, 2015




                                                 2

                                         NO. CV-12-9397 


JOSETTE NEWBERRY AND                             §      IN THE DISTRICT COURT
MONICA NEWBERRY, Plaintiffs                      §
                                                 §
VS.                                              §      1st ,JUDICIAL DISTRICT
                                                 §
                                                 §
                                                 §
DEBBIE TARVER, et ai, Defendants                 §      SAN AUGUSTINE COUNTY, TEXAS


             PLAINTIFFS' REQUEST FOR COURT REPORTER'S RECORD

TO: 	   JEANNIE STEPTOE, SAN AUGUSTINE COUNTY DISTRICT CLERK,              202   COURTHOUSE, SAN
        AUGUSTINE, TEXAS    75972

        Under Texas Rule of Appellate Procedure 34.6, Plaintiffs request the official court reporter

to prepare the Reporter's Record. The portions of the proceedings to be included are as follows


        Hearing on September 25,2014 including all exhibits


        Hearing on November 7, 2014 including all exhibits


        Final Hearing on March 27, 2015 including all exhibits


        Under Texas Rule of Appellate Procedure 37.3, Plaintiffs accept responsibility to pay for

the preparation of the court Reporter's Record and is willing to pay the court reporter's fee for

preparing the record.

                                             Respectfully submitted,



                                              Julie L. Conn, Attorney at Law, PLLC
                                              107 N. Texas S1.
                                              HemphiII, TX 75948
                                              Tel: (409) 787-1356
                                              Fax: (409) 787-1928
                                                           onn
                                                 State I    No. 24036331
                                                julie~n@windstream.net
                                                 Attorney for Debbie Tarver


                                     Certificate of Service

       I certify that a true copy of this Notice of Appeal was served in accordance with rule 9.5

of the Texas Rules of Appellate Procedure on each party or that party's lead counsel as follows:

Party: Josette Newberry and Monica Newberry Willen berg

Lead attorney: Thomas R. McLeroy, Jr.

Address of service:   P.O. Box 668, Center, Texas 75935

Method of service:    FAX: 936-598-6086

Date of service: August 25, 2015
                                                              COVER'SHEET



                 FROM: DISTRICT CLERK
                                       , SAN AUGUSTINE COUNTY

                 , FAX: (936) 275-2389
                   "\                      ,PAGES (INCLUDING COVER)
                                           ..   (.' ("-. c\     ,----:.x,   \a"-~L~' ~~,(         \'\.C'~\:v"''"~
~\.-(t:~          -:).c _~'':\C~'. .&t.c '-.,,-\1'(:'.. e,'\                     '-\t:"'->-·     CC" .,\; .
  .~. .                       ..     -'r
                                            ~\1.'_.      . -'
                                                       ~)~:.~'
                                                                      . ,.\ ,\c,:,
                                                                               .
                                                                                   \\,...Send Result Report                                                                                      ~ K!::I[I[ERa
MFP
                                                                                                                    08/2712015 11:52
Firmware Version 2LC_2FOO.009.018 2014.12.05                             [?l UOOO. 010.001) [2K9_1100002.001] [2LUOOO. 009.012]
                                                                                ~1mi:~tm:mi:i:n;;:'inmi::):;:::'i::'··':':··   . ,. .

Job No.: 042094               Total Time: 0°00'09"       Page: 001


Complete
Document:          doc04209420150827115132




                                                                                                        .. 





                  TO: 

                                  .                  .                                     "


                  FROM: DI·STRI T CLERK
No.   Date and Time Destination                               Times    Type           Result           Resolution/[eH
001   08/27/15 115? 4097871928                                0°00 '09" FAX           OK               200xlOO Normal/On




                                                                                                                       [ N2P1902214 I
                                         NO. CV-12-9397 


JOSETTE NEWBERRY AND                             §      IN THE DISTRICT COURT
MONICA NEWBERRY, Plaintiffs                      §
                                                 §
VS.                                              §      1st JUDICIAL DISTRICT
                                                 §
                                                 §
                                                 §
DEBBIE TARVER, et ai, Defendants                 §      SAN AUGUSTINE COUNTY, TEXAS


 PLAINTIFFS' FIRST AMENDED DESIGNATION OF ITEMS TO BE INCLUDED IN 

                         CLERK'S RECORD 


TO: 	   JEANNIE STEPTOE, SAN AUGUSTINE COUNTY DISTRICT CLERK,          202 COURTHOUSE, SAN
        AUGUSTINE, TEXAS    75972

Under Texas Rule of Appellate Procedure 34.5, Plaintiffs Debbie Tarver and Chana 1. Piletere
files this designation of items to be included in the Clerk's Record in the appeal of the final
judgment in the above case.

                                 Request for Mandatory Items

Plaintiffs designate the following mandatory items specified in Texas Rule of Appellate
Procedure 34.5 for inclusion in the sworn record:

        1. 	 all pleadings on which the summary judgment proceedings were held;
        2. 	 the court's docket sheet;
        3. 	 the court's order that is being appealed namely, the Final Judgment dated January 10,
             2007;
        4. 	 any post-order motions and the court's orders thereon;
        5. 	 all notices of appeal; and
        6. 	 all requests for preparation of the Clerk's Record.

                                  Request for Additional Items

In addition, Plaintiffs designate the items listed below, all of which are specifically described to
make them readily identifiable:

         8/29/2012            Plaintiff s Original Petition
         10/28/2013           Defendant's Original Answer
                              First Amended Petition
         11110/2014           Judgment Letter
                              Motion for New Trial
                             Findings of Fact and Conclusions of Law
                             Final Judgment



Under Texas Rule of Appellate Procedure 37.3, Plaintiff Deborah Tarver Singleton will pay for
the preparation of the Clerk's Record.

                                            Respectfully submitted,

                                              Julie L Conn, Attorney at Law, PLLC
                                              ] 07 N. Texas St.
                                              Hemphill, TX 75948
                                              Tel: (409) 787-1356
                                              Fax: (409) 787-1928



                                                     i,
                                                          ~,
                                                           "       I
                                                                          [(-;
                                                                         ~I      /
                                              By:          i /1-- """'   \'J~--
                                                    Julie LSend Result Report                                                                                    ~ K!:IDCERa
MFP
                                                                                                                 09111/2015 10:50
Firmware Version 2LC 2FOO.009.018 2014.12.05                             [2lC_1000.010.001] [2K9_1100.002.001J [2LC_7000.009.012]



Job No.: 042514               Total Time: 0°00'31"        Page: 004




Complete
Document:          doc042514201509111 04941




                                        TRIAL COURT' OFFICIAL '8 

                  REQUEST FOR EXTENSION OF TIME TO FILE RECORD 



       Court of Appeals No. (Ifknown): =12=---       1_5_ _-_0_0_2_2_2_ _~ _C_V_
       Trial Court Style: Josette Newberry and Monica Newberry                     VB.     Debbie Tarv~r, et al

       Trial Court & County; 1st Judicial District of San Augustine Trial Court No.; CV-12-9397

       Date Trial Clerk's Record Originally Due: September 1, 2015

       Date Court Rc:porter'slRecordets Record Originally Due:         September 1, 2015
       Anticipated Number ofPa~s of Record:           unknown
       I am respoJ18ible for preparing a record in this appMI but] am unable to file the record by the original due
       date for the following reasonls: (Check an that apply - e.t1aah addJUonal pagHS If ner-.e~ary.)


No.   Date and Time Destination                                Times    Type          Result         Resol ution/ECH
                                      ----------------­
001    09/11115 10504097871928                                 0°00'31" FAX           OK             200x100 Normal/On




                                                                                                                    [ N2P190221d ]
Send Result Report                                                                                     ~ K!::I[][ERa
MFP
                                                                                                                  09111/2015 1051
Firmware Version 2LC 2FOO.009.018 2014.12.05                            [2LC_1000,010.001] [2K9_11 00,002,001] [2LC JOOO. 009, 012J



Job No.: 042515                Total Time: 0°00'24"     Page: 004


Complete
Document:          doc04251520150911105008




                                         TRIAL COURT OFFICIAL'S 

                  REQUEST FOR EXTENSION OF TIME TO FILE RECORD 



       CI>UI1 of Appeals No. ([fknown);       12 - 15     . . 00222 .. CV
       Trial Court Style: Josette Newberry and Monica Newberry vs. Debbie Tarver. at al

       Trial Court & County; 1st JUdicial District of San       Augustine Trial Court No.: cv~ l2 - 939?

       Date Trial Clerk's Record Originally Due:      September 1, 2015
       Date Court ReporterslR.ecorder's Record Originally Due: September 1, 2015

       Anticipated Number of Pages of Record: unknown

       I,am responsible for propelring a record in this appeal but) am nnable to file the record by the original due
       date for the following reasonls: (Check all that apply. attach additional pages if neoess~lIY.)


No.    Date and Time Destination                             Times    Type           Result           Resolution/ECH
001    09111115 10.515986086                                  0°00'24" FAX           OK               200x100 Normal/On




                                                                                                                     [ N2P1902214 ]